DETAILED ACTION

Applicant's Submission of a Response
Applicant’s submission of a response (RCE) on 8/18/2022 has been received and fully considered.  In the response, claims 1, 9, and 12 have been amended.  Therefore, claims 1-16 are pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

2019 PEG Analysis
Step 1:  Are the claims directed to a statutory category (e.g., a process, machine, etc.)
Claims 1-16 are directed to a process.

Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature or natural phenomenon? 
	Yes, the claims recite an abstract idea.  The following specific limitations in the claims under examination recite an abstract idea:  
receiving an indication of a correctness of the guess (e.g., claims, 1 and 16) 
repeating steps until an outcome is determined (e.g., claims 1, 11, and 12)
	The above listed identified limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG: 
Mental Processes: concepts preformed in the human mind (including on observation, evaluation, judgement, opinion).  
Certain Methods of Organizing Human Activity: managing personal behavior or relationships or interactions or relationships of interaction between people (including social activities, teaching, and following rules or instructions. 
In this case, determining (and repeating) if a guess is correct in the child’s car game “I Spy” can be a mental step by simply following basic rules. 
Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application? 
	Overall, the following additional claim limitations appear to merely implement the abstract idea, add insignificant extra-solution activity to the judicial exception, or generally link the judicial exception to a particular environment or field of use, as outlined below: 
receiving an image and a hint (claims 1-5 and 16, insignificant extra-solution activity); 
displaying the image and the hint (claims 1 and 16, insignificant extra-solution activity);
transmitting a guess (claims 1 and 16, insignificant extra-solution activity);
receiving an invitation to play (claims 6-8 and 13-15);
receiving an update the use profile comprises increases an award amount (claims 9 and 16);
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
	With regard to claims 1-16, the claims as a whole do not amount to significantly more than the exception itself.   The above listed additional claim limitations display, receive (gather), and notify in a well-understood, routine, and conventional way.  Further, the computer hardware of claim 1 (e.g., a computing device, a network, and a server) are well-understood, routine, and conventional in the art.  Therefore, claims 1-16 are not patent eligible under 101. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Non-Patent Literature, 10 Ways to Play “I Spy” by teacheveryday on March 31, 2014 (available online: https://teachingeveryday.com/2014/03/31/10-ways-to-play-i-spy/)(hereinafter “I Spy” in view of U.S. Patent Application Publication No. 2014/0087797 to Siddharth and U.S. Patent No. 6,279,911 to Cherry.
With regard to claims 1 and 16, I Spy discloses the common children’s car game “I spy with my little eye” that includes starting the game with in a real-world scene and then offering a hint (e.g., a color or a starting letter, see first bullet), then player makes/repeats one or more guesses (e.g., see third bullet), players are allowed to ask questions for hints (e.g., see third bullet), the hints include the number of letters in a word (newly added on 5/17/2022), and the game ends with a correct guess (e.g., see fourth bullet).  Applicant admitted in the current disclosure these basic rules of “I Spy” and acknowledged that the game is not played remotely with the transmission of images/guesses between remote players.  
In a related field of endeavor, Siddharth teaches playing a game remote with the transmission/display of images/guesses between remote players (e.g., see mobile devices and network in Fig. 1).  Siddharth also teaches limiting the guesses to a predetermined number of guesses (e.g., see Fig. 17, “attempts 1/5”) and the image being a photograph taken by a player (e.g., see Fig. 6, “Take a Picture now 40”) or an image by a server (e.g., see Fig. 6, “Random Picture 41”).   Siddharth also teaches sending an invitation to play over a network (e.g., see paragraph 62, including via phone contacts, which implies a cellular network).   Additionally, Siddharth discloses in paragraph 11 that a user may download the application via a smart phone.  Finally, Siddharth discloses that points are awarded to a user for a correct guess (e.g., see at least paragraphs 101-108).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to modify I Spy with the electronic play taught by Siddharth in order to use a known technique to improve similar devices (methods, or products) in the same way.  In this case, automating I Spy to be played electronically over a network as taught by Siddharth allows remote players to engage in a game (e.g., see paragraph 4), which also appears to be what motivated Applicant (e.g., see Applicant’s disclosure at paragraph 2). 
In a related field, Cherry teaches a word game providing a player with the number of letters in a mystery word (e.g., see Abstract, see also Fig. 2, 410 “Player told number of letters in mystery word”).
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to modify I Spy with a number of letter hint as taught by Cherry in order to use a known technique to improve similar devices (methods, or products) in the same way.  In this case, automating I Spy’s hints to include the number of letters in a word game is a commonly used hint (e.g., see also classic word game, Hangman, and the classic TV word game show, Wheel of Fortune) and would be a familiar hint-type and helpful for game players. 

Response to Arguments
Applicant's arguments filed 8/18/2022 have been fully considered but they are not persuasive. 
On page 6 of the Remarks, Applicant argues that the “pending claims cannot be characterized as mental processes, or concepts performed in the human mind, because the claims necessitate the use of a device and perform functions the human mind alone is incapable of performing.”  The Examiner disagrees with this argument.  The Examiner does not assert that the entire claim is abstract, but the claim contains an abstract idea that can be performed by a human mind.  Applicant’s own disclosure notes that the application is automating the children’s game, I Spy With My Little Eye, which is traditionally played in a child’s mind.  The PEG 2019 guidelines has a multistep process of determining claim eligibility.  Step 2A, prong 1, defines the abstract idea.  Step 2A, prong 2 and Step 2B look at the claim as whole to determine if the features recite a practical application or add significantly more than the underlying abstract idea.  As set forth above, the claim merely recites common computer hardware (e.g., a computing device, a network, a display).  The additional steps of receiving, displaying, transmitting are the automation steps that merely provide insignificant extra solution activity.  
In the first several sentences of page 7, Applicant assert that “the claims require the use of mobile devices with cameras.”  The Examiner respectfully disagrees.  The claims do not recite a mobile phone or a camera (not that these features would necessarily make the claim patent eligible if added).  For at least these reasons, Applicant’s arguments related to patent claim eligibility under section 101 are not persuasive.  
The claim objections have been withdrawn based on minor rewording of the claim language.  
On pages 8 and of the Remarks, Applicant “disagrees that the combination of references would render obvious the invention as claimed.”  It appears that Applicant is individually arguing the references used in combination instead of arguing the combination.  As set forth above, the Examiner’s rejection is combining the automation features of the Siddharth game to the underlying I Spy game.  That is, the rejection is not fully incorporating every game play feature of Siddharth into the I Spy game. 
On page 9, second full paragraph, Applicant argues that “the use of hints based on the number of letters in a word does nothing to further the typical benefits described in the I Spy art.”  The Examiner disagrees. As set forth above, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to modify I Spy with a number of letter hint as taught by Cherry in order to use a known technique to improve similar devices (methods, or products) in the same way.  In this case, automating I Spy’s hints to include the number of letters in a word game is a commonly used hint (e.g., see also classic word game, Hangman, and the classic TV word game show, Wheel of Fortune) and would be a familiar hint-type and helpful for game players. 

Conclusion
In order to encourage compact prosecution, the Examiner proactively offers Applicant the option of a telephonic interview if Applicant believes it would be beneficial.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167. The examiner can normally be reached Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached at 571-270-1344 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James S. McClellan/Primary Examiner, Art Unit 3715